Citation Nr: 0729684	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty for training from June to 
November 1956, and active service from April 1960 to April 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that, inter alia, denied 
service connection for cervical spine disability.  The 
veteran filed a Notice of Disagreement in September 2002, and 
the RO issued a Statement of the Case (SOC) in January 2003.  
The veteran filed a Substantive Appeal in February 2003.

In June 2003, the veteran testified during a hearing before a 
Veterans Law Judge (VLJ) at the RO; a transcript of the 
hearing is of record.

In November 2003, the Board remanded the appeal to the RO for 
further development of the evidence and for due process 
development.  In February 2005, the RO issued a Supplemental 
SOC (SSOC) reflecting the continued denial of service 
connection for a cervical spine disability.

In August 2005, the Board notified the veteran and his 
representative that the VLJ who conducted the June 2003 Board 
hearing was no longer employed by the Board, advised him of 
his right to another Board hearing.  In a statement received 
in September 2005, the veteran responded that he did not want 
to attend another Board hearing.

In December 2005, the Board denied the appellant's claim for 
service connection for cervical spine disability.  The 
veteran, in turn, appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2007, the Court granted the parties' Joint Motion for Remand 
(Joint Motion), vacating the Board's decision, and remanding 
the claim to the Board for further proceedings consistent 
with the Joint Motion.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the Joint Motion, the parties noted that pursuant to the 
Board's November 2003 Remand, the appellant was afforded a VA 
examination, in part, to obtain a medical opinion as to the 
etiology of cervical spine disability-specifically, the 
relationship, if any, between such disability and military 
service.  The parties noted that, in the report of a November 
2004 VA examination arranged pursuant to the remand, the 
examiner essentially opined that the fall the appellant took 
down a flight of stairs was not the cause of injury to his 
neck.  However, it was indicated that the appellant has never 
alleged that the fall down a flight of stairs injured his 
back, but has, instead, always alleged it was due to a 
previous inservice incident wherein he was struck in the 
upper back/neck region with a butt of a rifle.  The parties 
indicated that the VA examiner only stated that he did not 
see any evidence of treatment for neck pain in service, but 
did not answer the Board's question regarding the etiology of 
the appellant's neck disability-specifically, whether such 
disability was in any way related to his military service-
and that the examiner did comment upon whether such 
disability is related to the veteran's claimed injury of 
being stuck with a rifle butt.  Therefore, the parties 
indicated that a remand was necessary to ensure compliance 
with the Board's November 2003 remand, citing Stegall.  


Hence, the RO should arrange for further claims file review 
by the physician that conducted the November 2004 VA 
orthopedic examination to obtain a supplemental opinion, with 
supportive rationale, as to whether, based upon consideration 
of claims file, there exists a nexus between current cervical 
spine disability and the veteran's military service-to 
specifically include the reported rifle butt injury.  The RO 
should arrange for the veteran to undergo further examination 
only if the November 2004 examiner is unavailable or the 
requested opinion cannot be provided without an examination 
of the veteran.  The veteran is hereby notified that failure 
to report to any scheduled examination, without good cause, 
may result in a denial of the claim for service connection 
(as the original claim will be based upon consideration of 
the evidence of record.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
several VA Medical Centers (VAMC) dated from April 1960 to 
February 2005 and that the veteran is currently receiving 
treatment at the VAMC in Beckley, West Virginia.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since February 2005 from Beckley 
VAMC, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Beckley 
VAMC all outstanding pertinent VA records 
of evaluation and/or treatment of the 
veteran's cervical spine, from February 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and his attorney a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, 
disability rating and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for further 
claims file review by the physician that 
conducted the November 2004 VA orthopedic 
examination to obtain a supplemental 
opinion, with supportive rationale, as to 
whether, based upon consideration of 
claims file, whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that current 
cervical spine disability is medically 
related to in-service injury-
particularly, the veteran's reported 
injury of being struck with a rifle butt.  
In rendering the requested opinion, the 
physician should specifically consider 
and discuss all evidence, including the 
service medical records and post-service 
treatment.

If the November 2004 examiner is 
unavailable or the requested opinion 
cannot be provided without an examination 
of the veteran, the RO arrange for the 
veteran to undergo VA orthopedic 
examination of the cervical spine, by a 
physician, at an appropriate VA medical 
facility, to obtain the requested opinion  
(identified above).  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-ray studies) 
should be accomplished (with all results 
made available to the physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.  The physician should provide 
the requested opinion for each diagnosed 
disability affecting the veteran's 
cervical spine.  

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for cervical spine disability 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



